*948The mother’s arguments concerning custody of the parties’ daughter have been rendered academic, as the daughter has reached the age of majority (see Almeda v Hopper, 2 AD3d 471 [2003]; Belsky v Belsky, 172 AD2d 576 [1991]; Berk v Berk, 170 AD2d 564, 565 [1991]).
Contrary to the mother’s contention, the Family Court’s denial of her petition to vacate an order awarding residential custody of the parties’ youngest son to the father or modify the order so as to award her residential custody had a sound and substantial basis in the record (see Eschbach v Eschbach, 56 NY2d 167 [1982]; Matter of Gant v Chambliss, 86 AD3d 612 [2011]). A review of the Family Court’s determination indicates that it gave careful consideration to all relevant factors (see Matter of Galanos v Galanos, 28 AD3d 554, 555 [2006]). Skelos, J.R, Dickerson, Austin and Miller, JJ., concur.